Case 6:21-cv-00170-JCB Document 10 Filed 06/15/21 Page 1 of 2 PageID #: 308




                                No. 6:21-cv-00170

                               Shara Armstrong,
                                   Plaintiff,
                                      v.
                             Cumberland Academy,
                                  Defendant.


                                     ORDER

              Plaintiff Shara Armstrong filed this action (Doc. 1) and
          raised claims that are substantially like those pending before
          the court in another case. See Compl. at 5-6, Armstrong v. Cum-
          berland Academy, No. 6:20-cv-00526 (E.D. Tex. Sep. 30, 2020)
          (Doc. 1). Plaintiff unsuccessfully attempted to raise the same
          legal claim at issue here by amending her complaint in the
          older case. See Order at 3, Armstrong v. Cumberland Academy,
          No. 6:20-cv-00526 (E.D. Tex. Mar. 22, 2021) (“Having been
          provided no basis for ruling in Armstrong’s favor, the court
          denies her motion to amend.”). Notably, in the parallel litiga-
          tion, Armstrong admitted that her proposed amended com-
          plaint “ma[d]e no additional allegations of fact [and] only
          raises a cause of action under the Rehabilitation Act based
          upon the same set of facts.” Id.
              Because of the foregoing chain of events, the court orders
          Armstrong to show cause why the complaint in this action
          should not be dismissed under the doctrine of claim splitting.
          See generally Thomas v. Beaumont Indep. Sch. Dist., No. 1:15-CV-
          112, 2016 WL 922182 (E.D. Tex. Feb. 12, 2016), R. & R. adopted,
          2016 WL 899870 (E.D. Tex. Mar. 8, 2016) (discussing claim
          splitting in a comparable situation). The court orders Cum-
          berland to provide its own supplementary briefing on the
          subject. Armstrong’s shall file a brief no later than June 28,
Case 6:21-cv-00170-JCB Document 10 Filed 06/15/21 Page 2 of 2 PageID #: 309




          2021. Cumberland shall file a response no later than July 12,
          2021.
                                 So ordered by the court on June 15, 2021.



                                            J. C AMPBELL B ARK ER
                                          United States District Judge




                                       -2-
